United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60452
                          Summary Calendar



INCREASE EBONG ISANG,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 575 467
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Increase Ebong Isang, a native and citizen of Nigeria,

entered the United States in 1984 on a non-immigrant student

visa.    Isang became a legal permanent resident of the United

States in May 1991.    Isang was deported pursuant to an order

issued by an immigration judge (IJ) in 1995.    The deportation

order was based on Isang’s 1993 convictions for possession of

stolen mail and for credit card abuse.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60452
                                -2-
     The deportation order was reinstated in 2001 after Isang

illegally re-entered the United States.   In 2003, the Board of

Immigration Appeals (BIA) affirmed the denial of Isang’s motion

to reopen the proceedings that led to the 1995 deportation order.

     On April 8, 2005, Isang filed a 28 U.S.C. § 2241 petition

seeking judicial review of his deportation orders.    The petition

was transferred to this court pursuant to the Real ID Act of

2005, Pub. L. No. 109-13, § 106(c), 119 Stat. 231, 311 (May 11,

2005), to be treated as a timely petition for review.     See

Rosales v. Bureau of Immigration and Customs Enforcement,

426 F.3d 733, 736 (5th Cir. 2005), cert. denied, 126 S. Ct. 1055

(2006).

     Isang contends that he is not subject to deportation because

he is a national of the United States.    “[A] person may become a

national only by birth or by completing the naturalization

process.”   Omolo v. Gonzales, 452 F.3d 404, 409 (5th Cir. 2006).

Isang was not born in the United States, and he does not claim

that he has completed the naturalization process.     Isang has not

shown that he is a national of the United States and therefore

not deportable.   See Omolo, 452 F.3d at 409.

     Isang contends that his counsel in the immigration

proceedings that resulted in the 1995 deportation order was

ineffective because he failed to move for discretionary relief

under § 212(c) of the Immigration and Nationality Act and because

he did not advise Isang to seek judicial review.     Isang argues

that his due process rights were violated because the IJ did not
                           No. 05-60452
                                -3-

inform him of his eligibility for a discretionary waiver under

§ 212(c) and because the IJ did not inform him of his right to

appeal.   He also contends that his due process rights were

violated because the deportation hearing was not transcribed.

     Because Isang could not lawfully possess an intent to be

domiciled in this country while he was here on a student visa, he

did not satisfy the requirement of “lawful unrelinquished

domicile of seven consecutive years” under § 212(c).     See Brown

v. INS, 856 F.2d 728, 730-31 (5th Cir. 1988).    Isang has not

shown that the alleged failures of his counsel or the IJ resulted

in prejudice, nor has he shown that the lack of a transcript

prejudiced him.   Accordingly, he has not shown an entitlement to

relief on his ineffective assistance or due process claims.       See

Goonsuwan v. Ashcroft, 252 F.3d 383, 385 n.2 (5th Cir. 2001);

Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).

     Isang also seeks to challenge his 1993 convictions for

possession of stolen mail and for credit card abuse, as well as

his 2002 conviction for illegal re-entry.    A final conviction

“provides a valid basis for deportation unless it is overturned

in a judicial post-conviction proceeding.”    Zinnanti v. INS,

651 F.2d 420, 421 (5th Cir. 1981).   Isang has made no showing

that any of his convictions have been overturned, and he may not

collaterally attack the validity of his convictions in

immigration proceedings.   See Brown, 856 F.2d at 731.

     Isang’s petition for review is DENIED.